IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                             Submitted on Briefs September 28, 2000

PAUL FARNSWORTH, a/k/a RONNIE BRADFIELD v. DONITA MOORE,
                          ET AL.

                     Direct Appeal from the Circuit Court for Bledsoe County
                             No. 2056    Thomas W. Graham, Judge

                        _______FILED DECEMBER 27, 2000_____________

                                     No. E2000–01623-COA-R3-CV
                                   ______________________________

The Plaintiff, an inmate of the penal system of this State, sues the Warden of the Southeastern
Tennessee State Regional Correctional Facility and certain other officials of the facility seeking
monetary damages and an injunction based on five separate causes of action. The Trial Court
dismissed his complaint, finding that because he refused to submit to a medical evaluation provided
by the Defendant pursuant to the orders of the Court, the Court was unable to make an evaluation
and as a result of his violation of Tenn.R.Civ.P. 41.02, dismissed his suit. We affirm.

        Tenn.R.App.P.3 Appeal as of Right; Judgment of the Circuit Court Affirmed;
                                    Cause Remanded

HOUSTON M. GODDARD , P.J., delivered the opinion of the court, in which HERSCHEL P. FRANKS
and CHARLES D. SUSANO, JR., JJ., joined.

Paul Farnsworth, a/k/a Ronnie Bradfield, Henning, Tennessee, Appellant, Pro Se

Paul G. Summers, Attorney General and Reporter, Michael Moore, Solicitor General, and
Pamela S. Lorch, Assistant Attorney General, Nashville, Tennessee, for the Appellees Donita
Moore, et al.


                                                   OPINION

       Paul Farnsworth, a/k/a Ronnie Bradfield,1 seeks damages from James Bowlen, Warden of
the Southeastern Tennessee State Regional Correctional Facility, and certain other officials of the
Correctional Facility. He seeks damages alleging five separate causes of action which are set out in
the Appendix to this opinion.


        1
              Ja-Ja Atu-Mani, a/k/a Curtis Gouldin, was also a plaintiff in the complaint. Howe ver, his case was
dismissed on motion of the Defendants prior to resolution of Mr. Farnsworth’s case and the decision was not appealed.
        The Trial Court ultimately found that Mr. Farnsworth had “refused to submit to a medical
evaluation provided by the Defendant pursuant to the orders of this Court.” The Court then found
that it was impossible for it to make an evaluation and, because Mr. Farnsworth was in direct
violation of Tenn.R.Civ.P. 41.02,2 dismissed his suit.

       Our review of the record persuades us that the Trial Court did not abuse his discretion in
dismissing the case and his action was appropriate under the circumstances.

        For the foregoing reasons the judgment of the Trial Court is affirmed and the cause remanded
for collection of costs below. Costs of appeal are adjudged against Mr. Farnsworth.



                                                        _________________________________________
                                                        HOUSTON M. GODDARD, PRESIDING JUDGE




         2
            41.02. In volunta ry Dismiss al – Effect Thereof. (1) For failure of the plaintiff to pro secute or to c omply
with these rules or any order of court, a defendant may move for dismissal of an action or of any claim against the
defendan t.

                                                           -2-